Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  159691                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  CITY OF DEARBORN,                                                                                     Elizabeth T. Clement
            Plaintiff/Counterdefendant-                                                                 Megan K. Cavanagh,
            Appellee,                                                                                                    Justices

  v                                                                  SC: 159691
                                                                     COA: 339704
                                                                     Wayne CC: 15-012788-CH
  BANK OF AMERICA,
           Defendant/Cross-Defendant-
           Appellee,
  and
  WEST DEARBORN PARTNERS LLC,
             Defendant/Counterplaintiff/
             Cross-Plaintiff-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the federal bankruptcy court’s October 5, 2011 order
  extinguished the appellant’s interest in Parcel C; (2) whether Bank of America’s filing of
  a discharge of the mortgage in 2015 impacted any interest the appellant had in Parcel C at
  that time; and (3) whether the equitable arguments raised by the appellant require the
  reversal of the Court of Appeals opinion. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  Appellee City of Dearborn shall file a supplemental brief within 21 days of being served
  with the appellant’s brief. The appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 22, 2019
           a1119
                                                                                Clerk